Citation Nr: 1812690	
Decision Date: 03/05/18    Archive Date: 03/13/18

DOCKET NO.  14-34 966A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for asthma. 

2.  Entitlement to service connection for a left eye disorder.  

3.  Entitlement to service connection for a urological disorder, to include chronic testicular pain. 


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. N. Nolley, Associate Counsel 


INTRODUCTION

The Veteran had honorable active service in the United States Navy from July 1984 to June 1996, from March 2003 to August 2003, and from June 2004 to June 2005.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon, denying, among other issues, the claims currently on appeal. 

In August 2017, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's electronic claims file.

The RO has adjudicated the Veteran's claim as one for service connection for chronic testicular pain.  However, the medical evidence of record indicates that the Veteran may have varying diagnoses related to the Veteran's testicular symptoms which may be related to service.  Accordingly, the Board has expanded and recharacterized the Veteran's claim as a claim for entitlement to service connection for a urological disorder, to include chronic testicular pain.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The issues of entitlement to service connection for an eye disorder and a urological disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).




	(CONTINUED ON NEXT PAGE)
FINDING OF FACT

During his August 2017 hearing, prior to the promulgation of a decision in the appeal, the Veteran informed the Board that he desired to withdraw his appeal as to the issue of entitlement to service connection for asthma.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal by the Veteran for the issue of entitlement to service connection for asthma have been met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  The withdrawal must be in writing except when the appeal is withdrawn on the record at a hearing.  38 C.F.R. § 20.204 (b).  In the present case, during his August 2017 Board hearing, the Veteran withdrew his claim of entitlement to service connection for asthma.  Hence, there remain no allegations of errors of fact or law with regard to this claim.  Accordingly, the Board does not have jurisdiction to review the appeal as to this issue, and it is dismissed.






	(CONTINUED ON NEXT PAGE)
ORDER

The claim of entitlement to service connection for asthma is dismissed.


REMAND

Eye Disorder 

The Board notes that every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service. 38 U.S.C.A. § 1111 (West 2014).

A preexisting injury or disease will be considered to have been aggravated by service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the preservice disability underwent an increase in severity during service.  38 C.F.R. § 3.306.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 C.F.R. §§ 3.304, 3.306.  The usual effects of medical and surgical treatment in service, having the effect of ameliorating disease or other conditions incurred before enlistment, including postoperative scars, absent or poorly functioning parts or organs, will not be considered service connected unless the disease or injury is otherwise aggravated by service.  38 C.F.R. § 3.306 (b)(1).

Service treatment records show that the Veteran was found to have an eye disorder on enlistment into service.  He was then treated with steroids and cryosurgery for the disorder.  Subsequent service treatment records documented his complaints of blurred vision.  A June 1996 eye evaluation revealed residual retinal pigmentary epithelium hypertrophy and chorioretinal scars following his in-service eye treatment.  

The Veteran was provided a VA eye examination in July 2014.  He reported distortion, lines, and dark spots of the left eye, which progressively worsened in the last three to four years.  The examiner acknowledged that the Veteran was diagnosed with iritis/uveitis, retinal hole without detachment, and lattice degeneration, during an expanded eye examination completed for enlistment purposes.  He was treated with retinopexy for the lattice degeneration and the retinal hole, and was placed on topical steroids for the iritis/uveitis.  The July 2014 VA examination of the left eye revealed 20/40 or better visual acuity, spots on the left eye, an abnormal fundus examination with retinopexy appearing changes in the temporal retina, and a detached retina.  The examiner provided an opinion against the Veteran's claim and concluded that there was no aggravation of his eye condition during service because he was treated when he entered service, and was essentially well a few months later without any subsequent problems.

The Board finds the July 2014 VA examination inadequate for adjudication purposes.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The examiner's negative opinion was based on the lack of eye problems following the in-service treatment for the eye disorder.  However, service treatment records show that he complained of blurriness in February 1994 and July 2003.  A June 1996 ophthalmic examination showed residual retinal pigment epithelial hypertrophy and chorioretinal scars of the left eye.  It is not clear if the examiner considered this evidence when rendering the opinion.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (medical opinion based on inaccurate factual basis not probative).  Additionally, it does not appear that the examiner considered the Veteran's statements regarding distorted vision since service.  See Dalton v. Nicholson, 21 Vet App. 23, 39-40 (2007) (holding that a VA examination is inadequate if the examiner ignores the veteran's statements of an in-service event or injury unless the Board expressly finds that the injuries or event did not occur).  Furthermore, the examiner acknowledged that the Veteran's eye condition was treated with retinopexy during service and found that he currently had retinopexy appearing changes on examination.  However, the examiner did not explain why the current findings did not indicate a permanent worsening of his eye disorder.  Therefore, a remand is required to obtain an adequate medical opinion, to specifically include whether his eye disorder permanently increased as a result of his in-service eye treatment and surgery.    

Testicular Pain 

The Veteran asserted that his testicular pain is related to service.  His service treatment records documented a long history of epididymitis, as well as numerous complaints of and treatment for testicular pain.  In August 1984, he reported that his symptoms were exacerbated by exercise.  The assessment was epididymalgia.  A September 1994 urology consult found chronic intermittent left orchialgia, which was treated with Motrin.  A June 1996 ultrasound revealed normal testes and epididymides, with no evidence of varicocele or other abnormality.  In March 2005, he requested an evaluation to determine a more permanent solution for his pain.  In April 2005, he presented with a history of daily scrotal pain for 20 years even though he had negative ultrasounds.  He treated his symptoms with pain medicine and scrotal support.  He also complained of urinary frequency.  The diagnosis was epididymal pain and benign prostatic hypertrophy.  The plan was a vasectomy and left epididymectomy.  He underwent a partial bilateral vasectomy in May 2005.  

He was afforded a VA examination in July 2014.  The examiner acknowledged that the Veteran received a diagnosis of chronic epididymitis in 1984.  The examiner noted that the Veteran was treated for epididymitis and urethritis in 1984.  His discharge resolved, but his left sided testicular pain persisted.  He was informed that it was a chronic problem that could not be treated definitively.  He reported daily left testicular pain since that time.  He treated the symptoms with Motrin and a jock strap.  A July 2014 testicular ultrasound reflected spermatoceles at the head of the right epididymis and varicoceles in the left scrotum, but a normal left epididymis. The VA examiner provided a medical opinion against the Veteran's claim.  It was noted that the Veteran was treated for epidymitis and urethritis in 1984 and underwent a scrotal ultrasound in 1996 due to continuing left testicular pain, which revealed normal findings.  The examiner noted that another ultrasound was completed in July 2014 due to his ongoing pain, which showed a normal epididymis and varicoceles on the left side.  Therefore, the examiner concluded that left scrotal pain was secondary to his varicoceles and not the one episode of epididymitis in 1984.  

The Board finds that the July 2014 evaluation is inadequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312.  Initially, the Board notes that the VA examiner acknowledged a 1984 diagnosis of epididymitis, but the Veteran's current diagnosis was not entirely clear from the examination report.  Furthermore, the examiner based the opinion on the July 2014 ultrasound findings showing varicoceles in the left scrotum, but a normal left epididymis.  However, the service treatment records documented repeated complaints of testicular pain and the 1996 ultrasound did not reveal varicoceles.  Despite the normal ultrasound during service, in-service treatment providers diagnosed chronic epididymitis, epididymalgia, orchialgia, epididymal pain, and benign prostatic hypertrophy.  

Moreover, service treatment records noted that he treated his testicular pain with Motrin and scrotal support.  He continued to treat his symptoms with Motrin and a jock strap after service, as documented in the July 2014 VA examination report.  The examiner did not explain why the Veteran's complaints of testicular pain since service, as well as the fact that he treated the symptoms with Motrin and scrotal support since service, did not indicate that his disorder was related to service.  In addition, during his third period of active duty service, the Veteran reported a 20 year history of testicular pain and requested a permanent solution for his symptoms.  He subsequently underwent a partial bilateral vasectomy in May 2005.  There is no discussion of the vasectomy in the examination report.  Accordingly, a remand is required to determine the current diagnosis of his testicular symptoms and whether the disorder is related to service.  




	(CONTINUED ON NEXT PAGE)
Accordingly, the case is REMANDED for the following action:

1.  The RO or the AMO should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. 
 § 3.159(e).

2.  Thereafter, the RO or the AMO should afford the Veteran a VA examination by a physician with sufficient expertise, to determine the nature and etiology of all eye disorders present during the period of the claim.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated studies should be performed.  The examiner should identify all eye disorders that have been present during the period of the claim.  

Based on the examination of the Veteran and a thorough review of the record, the examiner should provide an opinion as to the following:

(a)  With respect to each eye disorder noted on his enlistment examination, whether the usual effects of the in-service steroid treatment and cryosurgery ameliorated the disorder so that it is no more disabling than it was at entry into service.  

(b) If so, the examiner must determine whether it at least as likely as not (50 percent probability or greater) that the preexisting disorder was otherwise permanently increased in severity during the Veteran's active service. 

(c) If so, the examiner must determine whether the increase in severity clearly and unmistakably (undebatable based upon evidence that cannot be misinterpreted and misunderstood) was due to the natural progress of the preexisting disorder.  

(d) With respect to any other eye disorder present during the period of the claim, the examiner should state an opinion as to whether there is a 50 percent or better probability that the disorder originated during service or is otherwise etiologically related to the Veteran's active service.

The examiner is instructed to consider and discuss the following: (1) the Veteran's lay statements regarding small dots in his vision since service; (2) his in-service complaints of blurry vision; (3) the June 1996 service treatment records documenting residual retinal pigmentary epithelium hypertrophy and chorioretinal scars; and (4) the July 2014 VA examination report noting treatment with retinopexy during service and the VA examiner's finding of retinopexy appearing changes in the temporal retina during the examination.  

The examiner must provide a rationale for any proffered opinion.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

3.  Thereafter, the RO or the AMO should afford the Veteran a VA examination by a physician with sufficient expertise, to determine the nature and etiology of all urological disorders present during the period of the claim.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated studies should be performed.  The examiner should identify all urological disorders that have been present during the period of the claim.  

Based on the examination of the Veteran and a thorough review of the record, the examiner should provide an opinion as to the following:

(a) With respect to each urological disorder, did the disorder clearly and unmistakably (undebatable based upon evidence that cannot be misinterpreted and misunderstood) exist prior to the Veteran's entrance onto active duty in July 1984?  

i. If yes, is there clear and unmistakable (undebatable based upon evidence that cannot be misinterpreted and misunderstood) evidence that the preexisting disorder did not permanently increase in severity as a result of his first period of service from July 1984 to June 1996? 

ii. If no, is it at least as likely as not (50 percent probability or greater) that the disorder is etiologically related to the Veteran's first period of active duty from July 1984 to June 1996? 

(b) With respect to each urological disorder, did the disorder clearly and unmistakably (undebatable based upon evidence that cannot be misinterpreted and misunderstood) exist prior to the Veteran's entrance onto active duty in March 2003?  

i. If yes, is there clear and unmistakable (undebatable based upon evidence that cannot be misinterpreted and misunderstood) evidence that the preexisting disorder did not permanently increase in severity as a result of his second period of service from March 2003 to August 2003? 

ii. If no, is it at least as likely as not (50 percent probability or greater) that the disorder is etiologically related to the Veteran's second period of active duty from March 2003 to August 2003? 

(c) With respect to each urological disorder, did the disorder clearly and unmistakably (undebatable based upon evidence that cannot be misinterpreted and misunderstood) exist prior to the Veteran's entrance onto active duty in June 2004?  

i. If yes, is there clear and unmistakable (undebatable based upon evidence that cannot be misinterpreted and misunderstood) evidence that the preexisting disorder did not permanently increase in severity as a result of his second period of service from June 2004 to June 2005? 

ii. If no, is it at least as likely as not (50 percent probability or greater) that the disorder is etiologically related to the Veteran's second period of active duty from June 2004 to June 2005? 

The examiner is instructed to consider and discuss the following: (1) the service treatment records showing multiple complaints of testicular pain, a normal testicular ultrasound in 1996, and diagnoses of chronic epididymitis, epididymalgia, orchialgia, epididymal pain, and benign prostatic hypertrophy; (2) the July 2014 VA examination report showing testicular complaints and an abnormal testicular ultrasound; (3) the service treatment records showing that he treated his symptoms with Motrin and scrotal support and the July 2014 VA examination report noting the use of Motrin and a jock strap; and (4) the service-treatment records showing that the Veteran underwent a partial vasectomy in 2005. 

The examiner must provide a rationale for any proffered opinion.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

4.  Then, the RO or the AMC should readjudicate the issues on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


